684 S.E.2d 630 (2009)
285 Ga. 874
In the Matter of Keino Dwan CAMPBELL.
No. S09Y1591.
Supreme Court of Georgia.
October 5, 2009.
William P. Smith III, General Counsel State Bar, Jonathan W. Hewett, Assistant *631 General Counsel State Bar for State Bar of Georgia.
PER CURIAM.
This reciprocal disciplinary matter is before the Court on the Report and Recommendation of the Review Panel that the matter against Keino D. Campbell be dismissed for various procedural deficiencies. On April 23, 2008 the State Bar served a notice of reciprocal discipline based on two separate orders, both of which revoke Campbell's license to practice law in Michigan. Rule 9.4(b), as amended, of the Georgia Rules of Professional Conduct, see Bar Rule 4-102(d). However, this Court subsequently disbarred Campbell for other professional misconduct. In the Matter of Campbell, 284 Ga. 441, 668 S.E.2d 253 (2008). The State Bar acknowledges that the matter is moot but requests that the matter be placed on inactive status.
The Review Panel found that the record fails to show that service was perfected in this case in accordance with the rules of the State Bar, Bar Rule 203.1, and that it fails to reflect the nature of the violations Campbell committed in Michigan such that the Review Panel can conduct the evaluation required under Rule 9.4(b)(3). After a review of the record, the Court concurs in the Review Panel's findings and its recommendation. Additionally, the Court notes that should Campbell ever seek re-admission to this Bar he would be required to disclose the Michigan disbarment on his Application for Certification of Fitness to Practice Law.
Accordingly, this Court hereby directs that the matter be dismissed rather than placed on inactive status with this Court.
Dismissed.
All the Justices concur.